                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                                                 § CASE NUMBER 6:18-CR-00042-JDK
v.                                               §
                                                 §
                                                 §
CHARLES ALVIN PERRY (3),                         §


               ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
              OF FACT AND RECOMMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant’s plea of guilty to Count Nine with a

violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana).

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P.

11, the Magistrate Judge recommends that the Court accept Defendant’s guilty plea. The

parties waived their right to file objections to the Findings of Fact and Recommendation. The

Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed THURSDAY, JUNE 06, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.
       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

Defendant Charles Alvin Perry (3) GUILTY of Count Nine of the Indictment in the above-

numbered cause and enters a JUDGMENT OF GUILTY against Defendant as to Count Nine of

the Indictment.

      So ORDERED and SIGNED this 11th day of June, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
